Response to Arguments
Regarding claim 1, the amendment is entered because it is a correction to a minor informality wherein the limitation “ESD device” did not include the “first” language. 
Applicant's arguments filed on 5/13/2021 have been fully considered but they are not persuasive. 	Regarding claim 1, the applicant argues that “FIG. 6 of Walker is merely a block diagram of a circuit that does not teach any arrangement where the ESD clamp 620 is provided in a position that is separate from the substrate for the MEMS device 600. As will be described in more detail below, Walker specifically discloses that the ESD clamp 620 is integrally formed on the same substrate as the MEMS device 600. For illustrative purposes, FIG. 6 of Walker shows a cross-section of a portion of the MEMS device 600 to illustrate how the other circuit elements are interconnected for the MEMS device 600. The other circuit elements in FIG. 6 are provided in a simple schematic block diagram format. Taken as a whole, there is no description in the entirety of Walker for providing the single ESD clamp 620 in a position separate from the substrate 610. In fact, Walker only teaches the opposite. For example, at column 3, lines 25-30, Walker teaches the snapdown prevention circuit is integrally formed on the same substrate as the MEMS device. Again at column 5, lines 29-43, Walker teaches that the snapdown prevention circuit is integrally formed on the same substrate as the MEMS device, along with other circuit elements. Bauder is entirely silent to ESD devices and the ESD element 68 of Ikehashi is provided on a same substrate 100 as the MEMS device 69 in a similar manner as the disclosure of Walker. In view of the may further include or have formed thereon additional layers 211 of dielectric, conductive and semiconducting material in which integrated circuits (ICs) or devices, such as the driver and/or the snapdown prevention circuit may be integrally formed”. Furthermore, Column 5 lines 29-43, which is also cited by the Applicant, states “capability of being integrally formed on the same substrate as the MEMS device, along with a device driver, and using standard CMOS fabrication techniques”. Each citation by the Applicant, merely discloses that the prevention device can be included/integrated on the same substrate; however, the citations and/or the Walker reference in its entirety, does not state that the prevention device is only included/integrated on the same substrate. This can be seen at Column 5 lines 44-55, which states “The foregoing description of specific embodiments and examples of the invention have been presented for the purpose of illustration and description, and although the invention has been described and illustrated by certain of the preceding examples, it is not to be construed as being limited thereby. They are not intended to be exhaustive or to limit the invention to the precise forms disclosed, and many modifications, improvements and variations within the scope of the invention are possible in light of the above teaching. It is intended that the scope of the invention encompass the generic area as herein disclosed, and by the claims .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838